Case 5:20-mc-80188-NC Document 4 Filed 10/27/20 Page 1 of 2

 

CERTIFICATE OF SERVICE

I hereby certify that on October 26, 2020, I caused to be served a true and correct copy of

 

the foregoing Motion to Compel Production Against Financial Engines, LLC on each of the
following parties to this action via U.S. Mail:

David Tetrick, Jr.

King & Spalding LLP
1180 Peachtree Street
Atlanta, Georgia 30309
Telephone: (404) 572-4600
Fax: (404) 572-5139
dtetrick @kslaw.com

 

Darren A. Shuler

King & Spalding LLP
1180 Peachtree Street
Atlanta, Georgia 30309
Telephone: (404) 572-4600
Fax: (404) 572-5139
dshuler@kslaw.com

 

Danielle Chattin

King & Spalding LLP
1180 Peachtree Street
Atlanta, Georgia 30309
Telephone: (404) 572-4600
Fax: (404) 572-5139
dchattin@kslaw.com

Benjamin B. Watson

King & Spalding LLP
1180 Peachtree Street
Atlanta, Georgia 30309
Telephone: (404) 572-4600
Fax: (404) 572-5139
bwatson @kslaw.com

Attorneys for The Home Depot Defendants

Sarah M. Adams

Groom Law Group, Chartered

1701 Pennsylvania Ave., NW, Suite 1200
Washington, DC 20006-5811
Case 5:20-mc-80188-NC Document 4 Filed 10/27/20 Page 2 of 2

Telephone: (202) 861-5432
Fax: (202) 659-4503
Sadams @ groom.com

Andrew Salek-Raham

Groom Law Group, Chartered

1701 Pennsylvania Ave., NW, Suite 1200
Washington, DC 20006-5811

Telephone: (202) 861-5408

Fax: (202) 659-4503

ASalek-Raham @ groom.com

Attorneys for Financial Engines Advisors, LLC

i

/s/ Edward Dewey Chapin

Edward Dewey Chapin (CA SBN 53287)
echapin2 @sanfordheisler.com
SANFORD HEISLER SHARP, LLP

655 West Broadway, Suite 1700

San Diego, CA 92101

Telephone: (619) 577-4242

Facsimile: (619) 577-4250

 
